Citation Nr: 1448704	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  13-11 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asthma.

4.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991.  The Veteran also had service in the Army Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2012 rating decisions.
	
The Board notes that the Veteran was denied service connection for restrictive pulmonary disease (claimed as breathing problems) in an April 2004 rating decision.  While asthma was discussed in the denial of this claim, as the actual disability denied in this decision was restrictive pulmonary disease, as opposed to asthma or obstructive pulmonary disease, the Board concludes the Veteran's current claim for asthma is separate from his previously denied claim in April 2004.  Thus, this claim will be reviewed as an original claim for entitlement to service connection, as opposed to an application to reopen a previously denied claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Muskogee, Oklahoma, RO in November 2013.  A transcript of this hearing has been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The record reflects that additional evidence was associated with the electronic claims file after the statement of the case (SOC) was issued with respect to these claims.  As this evidence is not pertinent to the Veteran's hearing loss and tinnitus claims and the remaining claims are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as done below.  

In the September 2014 Appellant's Brief, the representative indicated that the Veteran had previously filed a notice of disagreement (NOD) in March 2014 with an April 2013 rating decision, which granted service connection and assigned a 10 percent evaluation for a left knee disability.  The representative asserted that a SOC had been issued in June 2014 and asked that the Board accept the brief as a substantive appeal.  However, the Board finds no evidence of this SOC anywhere in either the paperless or the paper claims file.  Without any evidence of the NOD or the SOC allegedly of record, the Board does not have jurisdiction over this issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

In a June 2014 Report of General Information in the Veteran's electronic file, the Veteran indicated that he would like to file claims for service connection for a lumbar spine disability secondary to service-connected left ankle and left knee disabilities, depression secondary to service-connected left ankle and left knee disabilities, a neck disability, and a right shoulder disability.  An October 2014 rating decision granted service connection for lumbar strain and major depressive disorder, and deferred deciding the neck and right shoulder claims.  As these issues remain pending at the RO, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for asthma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.	

2.  The most probative evidence of record does not show tinnitus to be etiologically related to a disease, injury, or event in service.	


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in January 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board acknowledges that further development is being requested below with regard to the Veteran's asthma claim, in so far as to determine specific dates of Reserve service.  In light of the August 2011 medical opinion and supporting rationale discussed below, the Board finds no purpose would be served in remanding the Veteran's hearing loss and tinnitus claims for such development.  It is clear that this opinion is based on the examiner's finding that "there is no scientific basis for the delayed onset of noise-induced hearing loss."  Determining specific Reserve service dates would have no effect on this opinion.  As such, the Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on these claims, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA contract audiological examination in August 2011.  The examiner reviewed the pertinent evidence, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As organic diseases of the nervous system, such as hearing loss, are listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the Veteran's hearing loss claim.  

With respect to hearing loss disability, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

The Veteran contends that he has hearing loss and tinnitus as a result of his military service.  A review of the service treatment records reveals no complaints, treatment, or diagnoses of hearing loss or tinnitus of either ear.  A June 1991 audiogram revealed hearing within normal limits.  However, it was noted that the Veteran was routinely exposed to hazardous noise. 

In August 2011, the Veteran underwent a VA contract examination, at which time he reported that his hearing loss and tinnitus existed since March or April 1991.  He reported the onset of symptoms during military service when in a car wreck with a head injury at the Red River Army Depot in Texarkana, Texas.  The Veteran reported that his duties during his military service consisted of being a fabric repair specialist, and he fired weapons with his left hand.  He reported using hearing protection.  He did not require a hearing conservation program.  After his military service, he worked in a factory for 3 years with hearing protection; he entered a hearing conservation program.  He worked in construction for 15 years without hearing protection; he did not enter a hearing conservation program.  

Upon examination, the Veteran was noted as having an auditory threshold of 40 decibels or greater in at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz in both ears.  He was diagnosed with bilateral hearing loss and tinnitus.  The examiner determined that it is less likely as not that the Veteran's current hearing loss is related to hazardous noise exposure as a fabric repair specialist due to the presence of normal hearing in both ears upon separation from military service per separation examination dated June 14, 1991.  Furthermore, there was no significant threshold shift change between enlistment examination dated January 23, 1989, and the aforementioned separation examination.  Although, the current examination's test results were suggestive of a noise-induced etiology, there is no scientific basis for the delayed onset of noise-induced hearing loss.

Further, the examiner determined that it is less likely as not that the Veteran's tinnitus is related to hazardous noise exposure as a fabric repair specialist due to the absence of any report of tinnitus on his report of medical history upon separation dated June 14, 1991.  Since there is no documented evidence of complaint of tinnitus in any of the Veteran's medical records reviewed, and the reported time of onset of tinnitus coincides with reported onset of hearing loss, the Veteran's tinnitus is as least as likely related to his hearing loss which has been determined to be less likely as not related to hazardous noise exposure during military service.  A diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event.  

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  Currently, there is no medical evidence of record indicating that the Veteran had hearing loss or tinnitus in service and no medical evidence of record relating a current diagnosis of hearing loss or tinnitus to service.  The only medical opinion of record on the matter is the August 2011 VA opinion which specifically did not link the Veteran's current hearing loss or tinnitus to his service.  Thus, the Veteran's claims for service connection for tinnitus and hearing loss must fail on a direct basis.  See Shedden, supra.

The Board notes that the Veteran competently maintains that he has had symptoms of hearing impairment and ringing in his ears continuously since service.  He asserts that his hearing loss and tinnitus are specifically due to his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation, in so far as to establish that he has had difficulty hearing and ringing in his ears since service.  However, the Board finds that the causes of his currently diagnosed tinnitus and hearing loss are not capable of lay observation, as the Veteran does not have training in audiological diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current audiological disabilities and his service exists.

By contrast, the medical professional who provided the August 2011 opinion reviewed the Veteran's pertinent medical records, considered the Veteran's assertions, examined the Veteran, and offered opinions with supporting explanations as to why, in her medical judgment, the Veteran's hearing loss and tinnitus are not related to service.  As such, the Board places the most significant weight on the August 2011 medical opinions, which find against service connection.
To the extent that the Veteran's statements may be taken as an argument in favor of continuity of symptomatology for his hearing loss since his active duty service under 38 C.F.R. § 3.303(b), while the Board finds that he is competent to report such symptoms, his reports of having those symptoms since service are not credible.  Specifically, the Veteran denied experiencing hearing loss on his June 1991 Report of Medical History.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of the remaining claims.  

With regard to his asthma claim, the Veteran asserted at the November 2013 hearing that he had asthma that preexisted service and that his asthma was aggravated beyond a normal progression while in service.  Specifically, he asserted that he had more frequent asthma attacks while he was in basic training.   

In a January 1989 Report of Medical History for enlistment in the Army Reserve, the Veteran reported having hay fever.  Medical records from March 1989 reflect that the Veteran reported a history of asthma as a child.  In his June 1991 Report of Medical History, the Veteran reported hay fever and shortness of breath but denied having asthma.
The Veteran underwent a VA examination in September 2011.  The examiner noted that, with regard to his asthma claim, a diagnosis was not possible because the PFT was nondiagnostic because the Veteran did not have sufficient effort during testing.     

In a VA treatment record from May 2013, the Veteran was noted as having asthma since he was a child. 

In light of the Veteran's assertions that he had asthma prior to his military service, and the March 1989 medical records reflecting that the Veteran reported a history of asthma as a child, the Board finds that the evidence of record reflects that the Veteran's asthma pre-existed his 1991 period of active duty service.

In consideration of the Veteran's assertions regarding an increase in symptoms in service, his June 1991 reports of shortness of breath, and his current diagnosis of asthma, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of asthma that was aggravated by his service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, as noted, the Veteran complained of asthma in March 17, 1989, and March 20, 1989, treatment records.  It is unclear whether these complaints were made while the Veteran was on active duty, or while he was on a period active duty for training (ACDUTRA) or a period of inactive duty for training (INACDUTRA) while serving with the Reserve.  As such, the Veteran's personnel records, to particularly include any records outlining his dates of ACDUTRA, INACDUTRA, and active duty, should be obtained.

The Veteran's claim for entitlement to TDIU is intertwined with the other issue being remanded, so the Board will defer a decision at this time. 

Finally, any and all VA treatment records that have not yet been associated with the claims file should be obtained. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's personnel records from his active duty service and his service in the Reserve.  

2. Obtain all available VA treatment records from the Muskogee VA Medical Center (VAMC) (and associated clinics) from June 17, 2014, to the present, and from the Oklahoma City VAMC (and associated clinics) from January 17, 2013, to the present.

3. After the aforementioned has been accomplished, schedule the Veteran for an appropriate VA examination for his claimed asthma.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed asthma.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following:

a. Render an opinion as to whether the Veteran currently has asthma.

b. Provide an opinion as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing asthma WAS NOT aggravated (i.e., permanently worsened) during active service (January to June 1991) or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase during that period of service was due to the natural progress of the disease. 

The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


